UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November, 2010 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 29, 2010 STENA AB (PUBL.) By: /s/ Staffan Hultgren Name: Staffan Hultgren Title: Vice President & Deputy CEO and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes statements that are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. These forward-looking statements include all matters that are not historical facts. They appear in a number of places throughout this report and include statements regarding our intentions, beliefs or current expectations concerning, among other things, our results of operations, financial condition, liquidity, prospects, growth, strategies and the industries in which we operate. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions and markets; - changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel and drilling rig operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to or filed with the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three month periods ended September 30, 2009 and September 30, 2010 3 Condensed Consolidated Income Statements for the nine month periods ended September 30, 2009 and September 30, 2010 4 Consolidated Statements of Comprehensive Income for the nine month periods ended September 30, 2009 and September 30, 2010 5 Condensed Consolidated Balance Sheets as of December 31, 2009 and September 30, 2010 6 Consolidated Statements of Changes in Shareholders Equity for the nine month periods ended September 30, 2009 and September 30, 2010 7 Condensed Consolidated Statements of Cash Flow for the nine month periods ended September 30, 2009 and September 30, 2010 8 Notes to Condensed Consolidated Financial Statements 9 - 10 OPERATING AND FINANCIAL REVIEW 11 - 22 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 23 - 27 2 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month period ended September 30, 2009 September 30, 2010 SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping 92 Property 89 New Businesses, Adactum Other 0 1 0 Total revenues Net valuation on investment properties ) 21 Net gain on sales of assets 8 11 2 Total other income ) 23 Direct operating expenses: Ferry operations ) ) ) Drilling ) ) ) Shipping ) ) ) Property ) ) ) New Businesses, Adactum ) ) ) Other (1 ) - - Total direct operating expenses ) ) ) Selling and administrative expenses ) ) ) Depreciation and amortization ) ) ) Total operating expenses ) ) ) Income from operations Financial income and expense: Share of affiliated companies results - ) (2 ) Dividends received 29 3 0 Gain (loss) on securities, net 23 Interest income 19 Interest expense ) ) ) Foreign exchange gains (losses), net ) ) (4 ) Other financial income (expense), net ) ) (9 ) Total financial income and expense ) ) ) Income before taxes Income taxes ) ) (4 ) Net income Earnings attributable to: Equity holders of the Parent Company Minority interests ) 9 1 Net Income The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Nine month period ended September 30, 2009 September 30, 2010 SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping Property New Businesses, Adactum Other 2 6 1 Total revenues Net valuation on investment properties ) 47 Net gain on sales of assets 15 2 Total other income ) 49 Direct operating expenses: Ferry operations ) ) ) Drilling ) ) ) Shipping ) ) ) Property ) ) ) New Businesses, Adactum ) ) ) Other ) (1 ) 0 Total direct operating expenses ) ) ) Selling and administrative expenses ) ) ) Depreciation and amortization ) ) ) Total operating expenses ) ) ) Income from operations Financial income and expense: Share of affiliated companies results 18 (5
